Case 1:20-cr-00301-PKC Document 114 Filed 01/28/21 Page 1 of 7
Case 1:20-cr-00301-PKC Document111-1 Filed 01/27/21 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America Protective Order
v. $2 20 Cr. 301 (PKC)
Humberto Rodriguez,

Andres Bello,
Sharonne Lewis,
Jason Tavarez, and
Alex Melendez, et al,

Defendants.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court
hereby finds and orders as follows:

1. Disclosure Material. The Government has made and will make disclosure to the
defendant(s) of documents, objects and information, including electronically stored information
(“ES!”), pursuant to Federal Rule of Crimmal Procedure 16, 18 U.S.C. §3500, and the
Government’s general obligation to produce exculpatory and impeachment material in criminal
cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure
material may include material that (i) affects the privacy, confidentiality of individuals and entities;
(ii) would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged
individuals; Gil) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is
not authorized to be disclosed to the public or disclosed beyond that which is necessary for the
defense of this criminal case.

2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains sensitive information, such as

 
Case 1:20-cr-00301-PKC Document 114 Filed 01/28/21 Page 2 of 7
Case 1:20-cr-00301-PKC Document 111-1 Filed 01/27/21 Page 2 of 7

identification of witnesses or photographs taken and records produced in connection with an
autopsy performed by the Office of Chief Medical Examiner, that the Government believes in
good faith should not be disclosed to the defendant. In the event that counsel for a defendant
disagrees about the Government’s designation of material as sensitive disclosure material, counsel
for the objecting party and the Government shall meet-and-confer in an effort to resolve such
dispute. However, the Government’s designation of material as sensitive disclosure material will
be controlling absent contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

1. Disclosure material shall not be disclosed by the defendant or defense counsel, including
any successor counsel (“the defense”) other than as set forth herein, and shall be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure
material on any Internet site or network site to which persons other than the parties hereto have
access, and shall not disclose any disclosure material to the media or any third patty except as set
forth below.

2. Disclosure material that is not sensitive disclosure material may be disclosed by counsel
to:

(a) the defendant;

(b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;

(c) Prospective witnesses for purposes of defending this action.

3. Sensitive disclosure material shall be disclosed by counsel only as follows:

 
Case 1:20-cr-00301-PKC Document 114 Filed 01/28/21 Page 3 of 7
Case 1:20-cr-00301-PKC Document 111-1 Filed 01/27/21 Page 3 of 7

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;

4, The Government may authorize, in writing, disclosure of disclosure material beyond that
otherwise permitted by this Order without further Order of this Court.

5. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,
sensitive disclosure material pertinent to any motion before the Court should initially be filed under
seal, absent consent of the Government or Order of the Court. All filings should comply with the
privacy protection provisions of Fed. R. Crim. P. 49.1.

6. The Government has advised that information that may be subject to disclosure in this
case may be contained within ESI that the Government has seized, pursuant to warrants issued
during the course of the investigation, from various computers, cell phones, and other devices and
storage media. This ESI was seized from Humberto Rodriguez, Victor Rodriguez, Andres Bello,
Sharonne Lewis, Alex Melendez, Jason Tavarez, and others. The Government is authorized to
disclose to counsel for the defendants, for use solely as permitted herein, the entirety of such seized
ESI as the Government believes may contain disclosure material (“the seized ESI disclosure
material”). The defendant, defense counsel, and personnel for whose conduct counsel is
responsible, ie., personnel employed by or retained by counsel, may review the seized ESI
disclosure material to identify items pertinent to the defense. They shall not further disseminate or
disclose any portion of the seized ESI disclosure material except as otherwise set forth under this

Order.

 
Case 1:20-cr-00301-PKC Document 114 Filed 01/28/21 Page 4 of 7
Case 1:20-cr-00301-PKC Document 111-1 Filed 01/27/21 Page 4 of 7

7. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,
including the seized ESI disclosure material, within 30 days of the expiration of the period for
direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case; or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever
date is later, {f disclosure material is provided to any prospective witnesses, counsel shall make
reasonable efforts to seek the return or destruction of such materials.

8. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

 
Case 1:20-cr-00301-PKC Document 114 Filed 01/28/21 Page 5 of 7
Case 1:20-cr-00301-PKC Document 111-1 Filed 01/27/21 Page 5 of 7

Retention of Jurisdiction

9. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of
the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: ie a 4 Date: 1/19/2021
Nickolas W. Chiuchiolo / Peter J. Davis

Assistant United States Attorneys

A/T, 5 Date: 1/22/2024

Daniel McGuinjess, Esq.
Counsel for Sharonne Lewis

Date:

 

 

Anthony Strazza, Esq.
Counsel for Jason Tavarez

Date:

 

 

Dawn Cardi, Esq.
Counsel for Alex Melendez

SO ORDERED:

Dated: New York, New York
January __, 2021

 

THE HONORABLE P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

 
Case 1:20-cr-00301-PKC Document 114 Filed 01/28/21 Page 6 of 7
Case 1:20-cr-00301-PKC Document111-1 Filed 01/27/21 Page 6 of 7

Retention of Jurisdiction

9. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of
the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: NJ { f j Date: 1/19/2021
Nickolas W. Chiuchiolo / Peter J. Davis

Assistant United States Attorneys

Date:

 

 

Daniel McGuinness, Esq.
Counsel for Sharonne Lewis

[ba Date: 1/19/21

Anthony Strazza, Esq.
Counsel for Jason Tavarez

Date:

 

 

Dawn Cardi, Esq.
Counsel for Alex Melendez

SO ORDERED:

Dated: New York, New York
January, 2021

 

THE HONORABLE P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

 
Case 1:20-cr-00301-PKC Document 114 Filed 01/28/21 Page 7 of 7
Case 1:20-cr-00301-PKC Document 111-1 Filed 01/27/21 Page 7 of 7

   

 

Redentlin of Jurisdiction
§, ‘Fhe provisions of this order shall nat torenate

at the conclusion of this criminal
proseeution and tie Court will reiain

jurisdiction i enfosce this Order following Lenpination of ~
the case. :

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Aitorney

by: iJ i { $ Date: i/19/2021
Nicholas W. Chiuchiolo / Peter J. Davis

Assistant United States Attorneys

Date;
Daniel McGuinness, Esq.
Counsel for Sharonne Lewis

i

Anihony Strazza, Esq.

  

Counsel for Alex Melendez

SO.ORDERED:

Dated: New Ye . New York
Tas

   

7 ONORABLE P. KEVIN CASTEL

ITED STATES DISTRICT JUDGE

/- 27-2)

 

 

 
